RENDERED : MAY 20, 2010
                                                           TO BE PUBLISHED

                 s~tyx~r~rrr (~aix~       ~~ I
                              2008-SC-000749-DG

                                                          [OAT E crosom~~H,e,.~.h
HARRY FINN, JR.                                                       APPELLANT



                   ON REVIEW FROM COURT OF APPEALS
V.                    CASE NO . 2007-CA-001554-MR
                  LOGAN CIRCUIT COURT NO . 07-CR-00014



COMMONWEALTH OF KENTUCKY                                               APPELLEE



           OPINION OF THE COURT BY CHIEF JUSTICE MINTON

                                  AFFIRMING

      We accepted discretionary review to consider whether Kentucky law

allows a conviction for possession of a controlled substance when the quantity

of the controlled substance in the defendant's possession is so small that it is

not visible to the naked eye . We conclude that Kentucky law allows a

conviction under those circumstances, particularly when, as here, other

evidence tends to prove that the defendant knowingly possessed the substance .

      In the past, we have consistently rejected arguments that a defendant

must possess a "usable amount" of a controlled substance to be convicted of

unlawful possession of a controlled substance because our statutes criminalize

unlawful possession of "any amount" or "any quantity" of a controlled
 substance .' Now we likewise reject Harry Finn's argument that possession of

 microscopic amounts of a controlled substance could never justify a conviction

 for criminal possession of a controlled substance . Instead, we hold that a

 conviction for possession of a microscopic quantity of a controlled substance is

valid so long as there is other evidence that the defendant possessed the

requisite mental state for the possession offense for which the defendant is

charged .


                    I . FACTS AND PROCEDURAL HISTORY.

      This case arose in a routine traffic stop for minor traffic infractions

during which the officer noticed signs that the driver, Finn, was intoxicated .

After Finn failed a field sobriety test, the officer arrested Finn without incident

for driving under the influence (DUI) . The officer also arrested Finn's

passenger for alcohol intoxication in a public place after noticing that she

smelled strongly of alcohol. Finn does not contest the lawfulness of the search

of his automobile or his person as incident to arrest.

      The police found a cigarette pack concealed within a work glove on the

front seat of the automobile . The glove was not seized, but police found inside

the cigarette pack a baggie containing marijuana, which they seized. Police

also found and seized from the cigarette pack a glass pipe containing suspected

  See, e.g., Bolen v. Commonwealth, 31 S .W.3d 907, 909-10 (Ky. 2000) (rejecting
  argument that "any quantity" in amended drug possession statute meant a
  measurable amount and stating that "the quantity of the controlled substance
  possessed is immaterial to the criminality of the act . . .") ; Shivley v.
  Commonwealth, 814 S.W.3d 572, 574 (Ky. 1991) (rejecting "usable amount"
  approach in favor of "any amount" approach under former drug possession statute
  that did not specify that "any quantity" must be possessed) .
cocaine residue, and a Chore Boy©, which is a scouring pad commonly used in

smoking pipes of crack cocaine. All seized items were found in an area

accessible to both occupants of the vehicle .

      Upon searching Finn's person, the police also found and seized a white

plastic pen casing containing suspected cocaine residue . According to the

testimony of the police officer who initially stopped Finn and who searched

Finn's person, Finn told the officer that the pen casing was his "push rod" ; and

Finn admitted to using the pen casing to ingest cocaine and to having already

consumed all of the cocaine . 2 Although it appears somewhat unclear from our

review of the testimony whether the officer may have possibly seen, or thought

he saw, suspected cocaine residue on the pen casing, we will assume for

purposes of our review that any residue was not readily visible to the officer's

naked eye. Unmistakably, police suspected the presence of cocaine residue on

the pen casing because Finn admitted to having used the pen casing as a push

rod to smoke cocaine .

      Following Finn's arrest, he submitted to toxicology tests at a hospital . No

drugs were detected in Finn's blood, but his urine tested positive for cocaine .

Trial testimony indicated that the presence of metabolites of a drug in urine

but not in the blood would indicate that a drug had "cycled out" of the system.

     The items seized from Finn's vehicle and person were also submitted for

laboratory testing. Lab tests indicated that the glass pipe and the pen casing


  The arresting police officer testified to Finn's admission at trial; Finn does not
  claim any error arising from this testimony.
    both tested positive for the presence of cocaine . But the lab technician testified

    that because police put the glass pipe and the pen casing inside the same

    evidence bag, it was possible that one had contaminated the other. The lab

    technician also testified that the actual amount of cocaine was on a

    microscopic level and could not be seen by the naked eye.

          Among other charges, Finn was charged with possession of a controlled

    substance and possession of drug paraphernalia; and the case went trial. Finn

    contends that the trial court erred by denying his motion for a directed verdict

 on these charges. The jury found him guilty of possession of cocaine, second

 offense, and other offenses3 and recommended a sentence of ten years'

 imprisonment . The trial court entered judgment accordingly.

          Finn appealed to the Court of Appeals, arguing, among other issues,

that the immeasurable amount of cocaine found was insufficient to support the

possession conviction. The Court of Appeals rejected that argument and

affirmed the conviction . We then granted discretionary review .


                                       II. ANALYSIS .

                           A. Directed Verdict Not Warranted.

         Finn argues that the Court of Appeals erred in affirming the trial court's

judgment because his convictions for possession of cocaine and use of drug


3     Finn was also convicted of failure to signal, operating a motor vehicle under the
      influence of a substance that impairs driving ability, and operating a motor vehicle
      without a license. He was acquitted on a possession of marijuana charge .
4     Finn also raised issues to the Court of Appeals that we do not reach here
      concerning allegations of improper venue and inconsistent jury verdicts .
paraphernalia5 could not be justified based upon the microscopic amounts of

cocaine actually found in his possession . We reject his assertion of error, and

we do so especially in light of the fact that the microscopic amounts of cocaine

residue found on the ink pen casing and glass pipe6 were not the only evidence

of Finn's knowing possession of cocaine presented to the jury. The jury also

heard the police officer's testimony that Finn admitted to using his pen casing

as a push rod to ingest cocaine and to having used up his cocaine through

smoking . The cocaine residue left on the pen casing or glass pipe at the time of

Finn's arrest was not necessarily the only cocaine that the jury believed Finn to

have possessed . In reality, it is likely that the jury believed Finn to have been

   From our review of the bench conference concerning Finn's motion for a directed
   verdict, it appears he only requested a directed verdict on the cocaine possession
   charge and not on the drug paraphernalia charge. Even assuming that he did
   request a directed verdict on the drug paraphernalia charge, we find no error in the
   trial court's denial of his request for a directed verdict on either charge.
   Finn argued to the Court of Appeals and to this Court that the jury must have
   based his cocaine possession and drug paraphernalia use convictions solely on the
  pen casing, which could have been contaminated by the glass pipe found on his
  person because the jury acquitted him of marijuana possession, meaning, in his
  estimation, that the jury did not believe any of the items seized from the vehicle
  belonged to him . But we note that in finding Finn guilty of drug paraphernalia
  use, the jury found that he "used `chore boy' brand mesh, a glass pipe, and a white
  ink pen casing . . . ." So it appears that the jury did find that Finn used the glass
  pipe, and the residue on the glass pipe could be attributed to him despite the jury's
  finding that he was not guilty of possession of marijuana . Further, as the Court of
  Appeals stated, "it is not inconsistent for the jury to make a finding that the
  marijuana could have belonged to Finn's passenger[.]" The jury could have
  reasonably found that the pen casing did contain cocaine residue despite the risk
  of cross-contamination, and inconsistency in. jury verdicts is not necessarily error
  so long as there is sufficient evidence to sustain each conviction . See, e.g.,
  Commonwealth v. Harrell, 3 S.W.3d 349, 351 (Ky. 1999) . Because the officer
  testified that Finn admitted to using the pen casing as a push rod to ingest
  cocaine, but we are unaware of any direct evidence that Finn possessed marijuana
  other than the fact that marijuana was found within the glove in his car, perhaps
  the jury was reasonably convinced of his possession of cocaine and use of drug
  paraphernalia but had reasonable doubts about his possession of marijuana . In
  any event, we perceive no reversible error stemming from the jury's verdict.
 in possession of a substantially larger quantity of cocaine on or around the

 date of his arrest. As Finn told the arresting officer, he thought that he had

already consumed all of his stash of cocaine.

       Even assuming that the jury only believed Finn to have been in the

possession of the microscopic amount of cocaine residue found on the glass

pipe or push rod, we find no reversible error because the evidence showed that

Finn knowingly possessed cocaine; and our statutes and precedent do not

require that the amount of cocaine or other controlled substance exceed some

minimum quantity threshold . Possession of any amount - no matter how

small - of a controlled substance suffices for a first-degree possession of

controlled substances conviction so long as the person has knowingly and

unlawfully possessed the substance.

      Kentucky Revised Statutes (KRS) 218A.1415(1) states that a person is

guilty of Possession of a Controlled Substance in the First Degree "when he

knowingly and unlawfully possesses: a controlled substance . . . that is

classified in Schedules I or II which is a narcotic drug . . . ." Cocaine is a

Schedule II narcotic drug.? And we have long held that "[coocaine residue is, in

fact, cocaine and we find no argument to the contrary."g Despite the fact that

some other courts in other jurisdictions may require that the government prove

that the defendant possess a "usable quantity" of a controlled substance to




  KRS 218A .070(1) (d) .
  Shivley, 814 S.W.3d at 573 .
sustain a conviction for possession of a controlled substance,9 we have

consistently held under Kentucky law that the possession of any amount of a

controlled substance suffices to meet the actus reus (forbidden act) to

requirement of KRS 218A .1415(l) : unlawful possession of a controlled

substance ." And the General Assembly has not seen fit to amend materially

the possession statute to require possession of a particular threshold amount


9    See, e.g., State v. Vance, 602 P.2d 933, 944 (Haw. 1979) ("where the amount [of the
     controlled substance] is microscopic or is infinitesimal and in fact unusable as a
    narcotic, the possibility of unlawful sale or use does not exist, and the proscription
    of possession under these circumstances may be inconsistent with the rationale of
    the statutory scheme of narcotics control ."). But see Shivley, 814 S.W.2d at 574
     (rejecting "usable amount" approach because "[w]e view this statute as an exercise
    of the police power in the area of public health. It has effect and legitimacy so far
    as it can be applied to the accomplishment of a proper function in the area of
    promoting public health. To permit the possession of an amount of cocaine
    insufficient for use can in no way be justified as promoting public health.") .
io BLACK'S Law DICTIONARY (8th ed. 2004) defines actus reus as "[t]he wrongful deed
    that comprises the physical components of a crime and that generally must be
    coupled with mens rea to establish criminal liability; a forbidden act . . . ." See also
    BLACK'S definition of mens rea as "state of mind that the prosecution, to secure a
    conviction, must prove that a defendant had when committing a crime . . . . Mens
    rea is the second of two essential elements of every crime at common law, the other
    being the actus reus." Id.
    See, e.g., Bolen, 31 S .W.3d at 909-10 ("Bolen contends that his conviction for
   possession of a controlled substance cannot be upheld since the amount of cocaine
   found in each pipe was not measurable. Testing by the Commonwealth revealed
   that a non-weighable amount of residue existing on each pipe contained the
   molecular structure of cocaine. . . . Bolen asserts that the statute calls for `any
   quantity' and that quantity implies a measurable amount . See KRS 218A . 1415(l) .
   This argument is directly contrary to this Court's holding in Commonwealth v.
   Shivley, [814 S .W.2d 572 (Ky. 1991)], that `possession of cocaine residue . . . is
   sufficient to entitle the Commonwealth's charge to go to a jury when there is other
   evidence or the inference that defendant knowingly possessed the controlled
   substance .' Id. at 574. Similar to this case, testing in Shivley revealed cocaine
   residue that could not be accurately weighed . However, this Court declared that
   the quantity of the controlled substance possessed is immaterial to the criminality
   of the act. Id. at 573 . See also Commonwealth v. Harrelson, [14 S.W.3d 541, 549-
   50 (Ky. 2000)]. Therefore, the existence of cocaine residue on each pipe was
   sufficient to support a conviction under KRS 218A .1415(l) .") .
  of the controlled substance, such as a weighable amount, a usable amount, or

  an amount visible to the naked eye.

         We see no reason to depart from our precedent despite Finn's argument

 that the use of the term "any quantity" in KRS 218A.1415(1) 12 would not

 include mere residue, especially a microscopic amount of such residue . Finn

 premises this argument on selected dictionary definitions of quantity that

 indicate that may mean an amount that can be measured . We consider it more

 likely that the legislature intended any quantity to mean .any amount in

 accordance with common usage . 13

         Finn also contends that as the legislature explicitly allows the presence

of drug residue on an item to be considered as evidence that the item is drug




12    Conceivably, an argument could be made that the "any quantity" language in
      KRS 218A .1415(1) refers only to methamphetamine and not to Schedule I or II
      narcotic drugs, such as cocaine, based on the sentence structure of this
      subsection :
             A person is guilty of possession of a controlled substance in the first
             degree when he knowingly and unlawfully possesses: a controlled
             substance that contains any quantity of methamphetamine, including
             its salts, isomers, and salts of isomers or, that is classified in
             Schedules I or II which is a narcotic drug . . . .
      (Emphasis added .) Regardless, whether the government must prove that the
     defendant knowingly possessed "any quantity" of a Schedule I/II narcotic drug or
     simply must prove that the defendant knowingly possessed a Schedule I/II narcotic
     drug in order to sustain a first-degree possession of controlled substance
     conviction, we conclude that the evidence here was sufficient to sustain the
     conviction .
13   See KRS 446 .080(4) ("All words and phrases shall be construed according to the
     common and approved usage of language, but technical words and phrases, and
     such others as may have acquired a peculiar and appropriate meaning in the law,
     shall be construed according to such meaning .") .
  paraphernalia14 and because the statutes theoretically could - but do not

  define - residue as any quantity, any quantity must necessarily mean more

  than drug residue . Although his argument is somewhat hard to follow, it

 appears that he contends that the legislature did not intend to criminalize the

 possession of mere residue (or traces) of controlled substance on drug

 paraphernalia under the drug possession statute. According to Finn, the

 appropriate conviction would only be for possession of drug paraphernalia

 because drug possession convictions should be reserved for possession of a

 more sizeable amount than mere residue. Finn asserts that the mentioning of

 the presence of residue in the drug paraphernalia statute :

         [S]uggests that the legislature had a desire to punish the intent to
         use or use of illicit drugs, but did not wish to punish those persons
         who possessed drug paraphernalia with a filmy residue as harshly
         as someone who possessed rock or powder cocaine, pills or
         methamphetamine, for that matter. Moreover, most Americans
         have daily contact with cocaine residue.

         Finn also asserts that "[p]ractical considerations require that the `any

quantity' provision of KRS 218a.1415[(1)] and the use of the word `residue' in

KRS 218A .510(5) are to be defined in different manners . The `any quantity'

provision [in drug possession statutes] must be construed to mean at least

more than mere film or microscopic levels" and suggests that possession of

"mere film or microscopic levels" would be better punished as possessing drug

paraphernalia.


14   KRS 218A.510(5) ("In determining whether an object is drug paraphernalia, a court
     or other authority should consider . . . [t]he existence of any residue of controlled
     substances on the object . . . .") .
         But the evidence in the case at hand proved that not only did Finn

 possess and use drug paraphernalia but also that he was knowingly in

 possession of cocaine by his own admission to a police officer. Because the

 Commonwealth adduced sufficient evidence to convict Finn of both offenses, we

 find no error in the trial court's denial of a directed verdict. 15

         We recognize that the mere possession of microscopic amounts of a

controlled substance, by itself, without evidence that the defendant knew he

possessed such a substance, would not satisfy the statutory elements of first

degree possession of a controlled substance . But when a defendant possesses

even a microscopic trace or residue of a controlled substance and the evidence

shows that the defendant knowingly possessed it, we find no error in the

defendant being convicted of first-degree possession of a controlled substance .

         Finn cites a number of cases from other jurisdictions that he claims hold

that a conviction for drug possession cannot be premised on minute quantities

of drugs invisible to the naked eye. These decisions are not binding on this

court, and we will not address them in any depth other than to note that the

Texas caselaw cited by Finn for the proposition that convictions for possessions

of microscopic amounts of controlled substances (invisible to the naked eye)

are not permitted 16 does not seem to represent the current controlling rule in


15   See Benham v. Commonwealth, 816 S.W .2d 186, 187 (Ky. 1991) ("On appellate
     review, the test of a directed verdict is, if under the evidence as a whole, it would be
     clearly unreasonable for a jury to find guilt, only then the defendant is entitled to a
     directed verdict of acquittal.") .
16   See, e.g., Pelham v. State, 298 S.W.2d 171, 173 (Tex.Crim.App . 1956); Coleman v.
     State, 545 S .W.2d 831, 835 (Tex.Crim.App. 1977), cited in Appellant's reply brief.


                                              10
 that jurisdiction. Rather, a majority of the members of the Texas Court of

 Criminal Appeals, sitting en banc, has held that "the [Texas] Court of Appeals

erred in requiring the controlled substance to be visible to the naked eye in

order to support appellant's conviction [for drug possession] ." 17 Ajustice

concurring in that judgment wrote separately to acknowledge that previous

Texas precedent requiring that the controlled substance "be visible to the

naked eye and measurable" to sustain a drug possession conviction was

subject to an exception "when other evidence demonstrates the defendant

knowingly possessed the substance," i.e. evidence beyond mere possession

showing the defendant had knowledge of his possession of a controlled

substance where the amount of the substance at issue found is too small to be

measured . 18 Similarly, other jurisdictions, which might hold that possession of

microscopic amounts of controlled substances, standing alone, was insufficient

to justify a possession conviction, might recognize an exception when there is

other clear evidence that the defendant knowingly possessed the controlled

substance . 19 But regardless of the views of other jurisdictions, we simply find

no reason under our law to invalidate Finn's conviction simply because the


17   Joseph v. State, 897 S.W.2d 374, 376 (Tex.Crim.App . 1995) .
18   Id. at 377 (Baird, J., concurring), citing, e.g., Coleman, 545 S.W.2d at 835 .
19   See People v. Vaughn, 504 N.W.2d 2, 5-6 (Mich .Ct.App. 1993) (noting that prior
     Michigan precedent holding that "an amount of controlled substance invisible to
     the naked eye, by itself, is not enough to sustain a [possession] conviction" held
     open possibility that "other facts and circumstances" could show knowing
     possession and sustaining possession conviction despite "miniscule quantity" of
     cocaine directly found in defendant's possession due to evidence that others
     perceived that defendant used controlled substance from their observations of him
     and evidence that defendant had destroyed evidence .) .
quantity of cocaine found in his possession at the time of his arrest was not

measurable or visible to the naked eye.

       In short, we find no reason to require that the prosecution directly prove

that the defendant was in possession of the substance in a measurable

quantity or a quantity visible to the naked eye when other evidence shows that

the defendant knowingly possessed a controlled substance without legal

justification . We affirm the decision of the Court of Appeals .

      Minton, C .J . ; Abramson, Cunningham, Noble, Schroder, and Venters,

JJ., sitting. All concur. Scott, J., not sitting .
COUNSEL FOR APPELLANT:

Roy Alyette Durham, 11
Assistant Public Advocate
Department of Public Advocacy
100 Fair Oaks Lane
Suite 302
Frankfort, Kentucky 40601


COUNSEL FOR APPELLEE:

Jack Conway
Attorney General of Kentuc

Heather Michelle Fryman
Assistant Attorney General
Office of Criminal Appeals
Office of the Attorney General
1024 Capital Center Drive
Frankfort, Kentucky 40601

Julie Scott Jernigan
Assistant Attorney General
Office of the Attorney General
Criminal Appellate Division
1024 Capital Center Drive
Frankfort, Kentucky 40601-8204